TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00520-CR


John Jacob Uballe, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. D-1-DC-08-904048, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Ariel Payan, is ordered to tender a brief in this cause no later than June 15, 2009.
It is ordered June 3, 2009. 

Before Chief Justice Jones, Justices Puryear and Henson
Do Not Publish